Citation Nr: 1210558	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  07-37 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for umbilical hernia, to include as secondary to lumbar spine degenerative disc disease and left knee arthritis and internal derangement.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee arthritis and internal derangement.

3.  Entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative disc disease.

4.  Entitlement to an initial rating in excess of 10 percent for left leg radiculopathy.

5.  Entitlement to an effective date prior to December 12, 2007, for the grant of a separate disability rating for left leg radiculopathy.

6.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to December 1995. 

These matters come before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  They are on appeal from December 2006, February 2008, February 2009, and August 2009 rating decisions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, following the most recent Statement of the Case or Supplemental Statement of the Case with respect to the issues on appeal, additional medical evidence was received by VA.  However, this evidence either duplicates evidence previously of record, which was discussed in a Statement of the Case or Supplemental Statement of the Case, or is not relevant to any issue herein decided.  Thus, these matters need not be remanded to the RO for initial consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.800, 20.1304 (2011).  

In a March 2009 statement, the Veteran raised the issue of entitlement to an effective date prior to January 9, 2003, for the grant of service connection for left knee arthritis and internal derangement.  However, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for umbilical hernia, to include as secondary to lumbar spine degenerative disc disease and left knee arthritis and internal derangement, entitlement to an initial disability rating in excess of 10 percent for left knee arthritis and internal derangement, entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative disc disease, and entitlement to an initial rating in excess of 10 percent for left leg radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative disc disease was received on April 6, 2009. 

2.  VA received neither any communication or action indicating intent to apply for an increased rating for lumbar spine degenerative disc disease, to include on the basis of a separate rating for left leg radiculopathy, nor any receipt of a VA or private report of examination or hospitalization constituting an informal claim for such, prior to December 12, 2007.

3.  The Veteran did not have left leg radiculopathy that approximated mild incomplete paralysis of the popliteal or sciatic nerve prior to December 12, 2007.

4.  The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. 



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 12, 2007, for the grant of a separate disability rating for left leg radiculopathy have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.400, 4.124a, Diagnostic Codes 8520, 8521 (2011).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of that claim.  Therefore, no discussion of VA's duty to notify or assist with respect to that issue is necessary.

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Veteran was provided notice in connection with his increased rating claim in a June 2009 letter; however, the assignment of a separate, 10 percent rating represented a substantiation of his claim for increase, and thus the filing of a notice of disagreement with the rating of the disability did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the June 2009 letter.  Dingess/Hartman, 19 Vet. App. at 478. 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examinations in December 2007 and June 2009.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Earlier Effective Date

The Veteran is seeking an effective date prior to December 12, 2007, for the grant of a separate disability rating for left leg radiculopathy, secondary to his service-connected lumbar spine degenerative disc disease.

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2011).  A claim is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits, and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. § 3.400(o)(2).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992). 

In an August 2009 rating decision, the RO assigned the separate disability rating for left leg radiculopathy, secondary to lumbar spine degenerative disc disease, pursuant to Diagnostic Code (DC) 8521 for paralysis of the external popliteal nerve.  Disability ratings for diseases of the peripheral nerves are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2011).

DC 8521 provides ratings for paralysis of the external popliteal nerve.  DC 8521 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, with foot drop and slight droop of first phalanges of all toes, inability to dorsiflex the foot, lost extension (dorsal flexion) of proximal phalanges of toes, lost abduction of foot, weakened adduction, and anesthesia covering the entire dorsum of the foot and toes, is rated 40 percent disabling.  38 C.F.R. § 4.124a, DC 8521 (2011).

The Board also notes the criteria for paralysis of the sciatic nerve under DC 8520.  Under that code, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2011).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  C.F.R. § 4.124a.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Veteran's submitted a written statement, received by VA on April 6, 2009, which stated that he was asking VA for an increase in compensation for his low back due, in part, to "worsening" of his low back condition.  The RO construed the statement as a claim for an increased disability rating for his lumbar spine degenerative disc disease.  In the August 2009 rating decision, the RO granted a separate disability rating for left leg radiculopathy, secondary to service-connected lumbar spine degenerative disc disease, effective the date of the April 6, 2009, claim for increase.  Subsequently, in a January 2010 rating decision, the RO granted an earlier effective date of December 12, 2007, on the basis that the findings contained in the report of a December 12, 2007, VA examination supported the assignment of a separate 10 percent rating for left leg radiculopathy, and that subsequent VA examinations also supported such a separate rating.  The RO stated that the December 12, 2007, VA examination report was the earliest evidence supporting the existence of compensable manifestations associated with left lower leg radiculopathy and that, therefore, an effective date earlier than December 12, 2007, was not warranted.

In light of the facts of this case, the Board finds that the claim for an earlier effective date must be denied. 

The record reflects that the Veteran's April 6, 2009, statement is the first communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to an increased rating for his lumbar spine degenerative disc disease.  In this regard, the Board notes a written statement from the Veteran, received by VA in March 2009, regarding his pending claim for an initial disability rating in excess of 10 percent for left knee arthritis and internal derangement and for a TDIU.  In this statement, the Veteran inquired as to whether, for the purposes of a TDIU, the Veteran's left knee arthritis and internal derangement and lumbar spine degenerative disc disease would be considered the same disability, or whether he "must [] file a claim of increased compensation on [his] back as well."  There is no prior communication or action indicating intent to apply for an increased rating for his lumbar spine degenerative disc disease.  

Also, in this case, the RO granted the Veteran an effective date of December 12, 2007, for his separately compensable rating for left leg radiculopathy, which is more than one year prior to the Veteran's April 6, 2009, claim for increase.  Thus, any increase pursuant to 38 C.F.R. § 3.400(o)(2) for factually ascertainable increase in disability within the one-year period preceding the date of receipt of the claim for increased compensation is not warranted.  

The Board has also considered the provisions of 38 C.F.R. § 3.157(b).  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a VA or uniformed services report of examination or hospitalization will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157(b)(1) (2011).  The date of receipt of such evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2011).  To qualify as a "report of examination" under 38 C.F.R. § 3.157(b)(1), a VA medical record must describe the results of a specific, particular examination.  See Massie v. Shinseki, 25 Vet. App. 123, 133 (2011).  Also, to qualify as an informal claim under 38 C.F.R. § 3.157(b), the report of examination or hospitalization must indicate that the veteran's service-connected disability worsened since the time it was last evaluated.  Id. at 134.

In this regard, a claim for an increased rating for the Veteran's lumbar spine degenerative disc disease was previously adjudicated in a November 2002 rating decision.  The Veteran filed a notice of disagreement with that decision, and RO issued a Supplemental Statement of the Case in November 2003; the Veteran did not file a substantive appeal of the decision.  Subsequent to the November 2002 rating decision and November 2003 Statement of the Case, the Veteran submitted a private treatment record, dated in May 2003 and received by the Board in September 2004, indicating that, on examination, the Veteran had numbness in the left lateral leg.  Also, an October 2004 VA treatment record reflects that the Veteran reported having lower back pain with radiculopathy to the lower left extremity, that the Veteran denied localized weakness, paresthesias, or loss of sensation or function, and that the assessment was low back pain/spondylolisthesis with left lower extremity radiculopathy and sensory changes.  

However, the Board finds that neither the private treatment record submitted in September 2004 nor the October 2004 VA treatment record constitutes a claim for increase for the Veteran's lumbar spine degenerative disc disease, to include on the basis of a separate rating for left leg radiculopathy.
The private treatment record, while received by VA in September 2004, is dated in May 2003, prior to the issuance of the November 2003 Statement of the Case.  Moreover, the evidence is contemporaneous with findings contained in the report of a May 2003 VA examination, which indicate that, while the Veteran was diagnosed as having sciatica with pain radiating to the left leg, on neurological examination, motor function, sensory function, and achilles and patellar reflexes were normal; this examination provided the basis of the decision contained in the November 2003 Statement of the Case.  Thus, the May 2003 record does not indicate either a "worsening" of the Veteran's lumbar spine disability since the issuance of the November 2003 Statement of the Case, or a "reasonable probability" of entitlement to any additional compensation.

Likewise, the October 2004 VA treatment record indicates neither a "worsening" of the Veteran's lumbar spine disability nor describes the results of a specific, particular examination for the purposes of 38 C.F.R. § 3.157(b)(1).  While indicating a diagnosis of low back pain/spondylolisthesis with left lower extremity radiculopathy and sensory changes, it was noted that the Veteran denied localized weakness, paresthesias, or loss of sensation or function, and there are no additional findings that would indicate any worsening in the Veteran's condition, to include his left leg radiculopathy.  Furthermore, the treatment record did not contain objective examination findings pertinent to any left leg radiculopathy.  Thus, the board finds that the record is not the result of a specific VA examination under 38 C.F.R. § 3.157(b)(1).  

Moreover, even if the Board were to accept any document of record as an informal claim for increased compensation prior to December 12, 2007, the record does not reflect that the Veteran met the criteria for a separate, compensable disability rating for left leg radiculopathy prior to that date.  While left leg pain related to the Veteran's back disability had been noted in the record, the record does not reflect that left leg symptoms approximated mild incomplete paralysis of the popliteal or sciatic nerve.  Therefore, a separate, compensable rating under DC 8521 or DC 8520 would not be warranted.  In this regard, while the May 2003 private treatment record reflects findings that the Veteran had "numbness" in the left lateral leg, such a finding by itself does not demonstrate left leg radiculopathy approximating mild incomplete paralysis of the popliteal or sciatic nerve.  Furthermore, as noted above, the May 2003 VA examination report indicates that, on neurological examination, motor function, sensory function, and achilles and patellar reflexes were normal.

Accordingly, the Board finds that the claim for service connection for an effective date prior to December 12, 2007, for the grant of a separate disability rating for left leg radiculopathy, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.

III.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011); see also 38 C.F.R. §§ 3.340, 3.341 (2011).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a) (2011).  

However, all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a TDIU must be granted. 

Prior to December 12, 2007, service connection was in effect for lumbar spine degenerative disc disease, rated 40 percent disabling, and left knee arthritis and internal derangement, rated 10 percent disabling, for a combined disability rating of 50 percent.  Beginning December 12, 2007, service connection was also in effect for left leg radiculopathy, rated 10 percent disabling, for a combined rating of 50 percent.  Beginning December 31, 2009, service connection was also in effect for neurogenic bladder, rated 40 percent disabling, for a combined rating of 70 percent.  Therefore, the schedular criteria for a TDIU have been met as of December 31, 2009.  However, in this case, the Board finds that the probative and persuasive evidence reflects that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities both prior to, and after, December 31, 2009.

The Veteran has submitted records regarding his former employment indicating that he has been retired due to disability since November 2004.  The Veteran also has submitted records from the Social Security Administration (SSA), including a determination of eligibility for disability benefits, dated in February 2007, which reflects findings by SSA that the Veteran had not engaged in substantially gainful activity since July 2003.  The SSA determination indicates that, since July 2003, the Veteran has been unable to perform past relevant work due to his disorders of the knee and back, which in combination caused significant limitation in his ability to perform basic work activities.  

The report of a May 2008 VA examination reflects the opinion of the examiner that the Veteran's significant degenerative disc disease and degenerative joint disease of the lumbar spine and significant degenerative and post-traumatic residuals of the left knee precluded any significant physical or sedentary employment.  

In July 2008, in accordance with 38 C.F.R. § 4.16(b), the RO submitted the Veteran's case to the Director of the VA Compensation and Pension Service, for extra-schedular consideration of a TDIU.  

In a September 2008 memorandum, the Director of the VA Compensation and Pension Service determined that, based on his educational level, employment history, and experience, the evidence did not establish that the Veteran was unable to obtain or maintain any form of substantially gainful employment due to service-connected disability, and that, therefore, entitlement to a TDIU on an extra-schedular basis for his lumbar spine and left knee disabilities was not warranted.  The Director noted that the Veteran's employment had been terminated in 2004 due to disability retirement, the February 2007 SSA determination, and the findings of the May 2008 VA examiner.  The Director also noted the provisions of 38 C.F.R. § 3.321(b)(1), indicating that extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented that renders application of regular rating schedular standards impractical.  The Director explained that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical, and that the symptomatology and functional loss reflected in the record were contemplated by the presently assigned schedular ratings for the Veteran's disabilities.  The Director concluded that, in the absence of an unusual or exceptional disability picture, further consideration of any factors associated with assignment of an extra-schedular rating was not warranted.

However, in analyzing whether the Veteran was entitled to an extra-schedular rating under 38 C.F.R. § 4.16(b), the Director of the VA Compensation and Pension Service incorrectly applied the standard of 38 C.F.R. § 3.321(b)(1), which provides for extra-schedular ratings in exceptional or unusual cases.  A TDIU under 38 C.F.R. § 4.16(b) requires no showing of any exceptional or unusual circumstances; it requires only that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  While the Director explained that the Veteran's disability picture was not so exceptional as to render application of regular rating schedular standards impractical, he provided no explanation of how the Veteran was able to secure and follow a substantially gainful occupation despite his service-connected lumbar spine and left knee disabilities, or explain what kind of substantially gainful occupation the Veteran would be able to secure.  The lack of explanation is particularly relevant in light of both the evidence indicating that the Veteran retired due to disability, and that he was granted SSA disability benefits due to his service-connected disabilities alone.  It is also particularly relevant in light of the fact that the only competent and persuasive medical evidence on the question of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected lumbar spine and left knee disabilities is that of the May 2008 VA examiner, which was that such disabilities precluded any significant physical or sedentary employment.

In light of the evidence noted above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, the Board concludes that the record supports assignment of a TDIU.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to an effective date prior to December 12, 2007, for the grant of a separate disability rating for left leg radiculopathy is denied.

Entitlement to TDIU is granted including on a extraschedular basis.


REMAND

The remaining claims on appeal must be remanded for the following reasons.

The record reflects VA treatment for an umbilical hernia, including an umbilical hernia repair performed in July 2007.  As reflected in a statement submitted in June 2008, the Veteran asserts that his umbilical hernia was a direct result of his inability to lift properly during his employment due to his service-connected left knee arthritis and internal derangement and lumbar spine degenerative disc disease.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

In this case, there is no medical opinion or other such competent evidence of record regarding whether the Veteran's umbilical hernia, or any residuals thereof, was caused or aggravated by his service-connected left knee arthritis and/or internal derangement and lumbar spine degenerative disc disease.  Accordingly, the Veteran should be provided an examination and opinion addressing whether his umbilical hernia, or any residuals thereof, was caused or has been aggravated by his service-connected left knee arthritis and/or internal derangement and lumbar spine degenerative disc disease.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for an initial disability rating in excess of 10 percent for left knee arthritis and internal derangement, in an April 2009 statement, the Veteran asserted that his left knee disability was worsening, even if this was not reflected in the record.  The most recent VA examination of the Veteran's left knee disability is dated in November 2006.

When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In this case, as the Veteran has asserted that his disability has worsened, and the most recent VA examination relating to the disability is more than five years old, the Veteran should be afforded a new VA examination to ascertain and evaluate the current level of severity of his left knee arthritis and internal derangement.

Regarding the Veteran's claims for a disability rating in excess of 40 percent for lumbar spine degenerative disc disease and an initial rating in excess of 10 percent for left leg radiculopathy, following the January 2010 Statement of the Case with respect to those issues, but prior to the RO's certification of the appeal to the Board, additional medical evidence pertinent to those claims was received by the RO.  Such evidence included a note from a private physician, dated in January 2010, indicating that the Veteran was prescribed bed rest as needed, and that the Veteran had had 18 days of bed rest since August 24th due to low back injury, a January 2010 private record of treatment for the low back and left leg, and the report of an October 2010 VA examination reflecting findings of diminished reflexes in the lower extremities.  However, the RO did not issue a Supplemental Statement of the Case following the receipt of such evidence.  Therefore, these issues must be remanded for initial RO review of such additional evidence, and issuance of a Supplemental Statement of the Case for these issues.  See 38 C.F.R. § 19.37 (2011).  Also, as the most recent VA examination relating to these issues took place in June 2009, the Veteran should be afforded new VA examinations to ascertain and evaluate the current level of severity of his lumbar spine degenerative disc disease and left leg radiculopathy.

Finally, the record reflects that the Veteran had been receiving VA treatment for his disabilities at the Mountain Home VA Medical Center (VAMC).  The most recent records associated with the claims file are dated in June 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment from the Mountain Home VAMC from June 2009 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records related to the Veteran's umbilical hernia, left knee arthritis and internal derangement, lumbar spine degenerative disc disease, and left leg radiculopathy from the Mountain Home VAMC, dated from June 2009 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any umbilical hernia.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has an umbilical hernia, or any residual disability thereof.  If any such disability is diagnosed, the examiner is requested to offer opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability: (1) was caused by his service-connected left knee arthritis and/or internal derangement and lumbar spine degenerative disc disease, to specifically include any inability to lift properly during his employment due to such service-connected disabilities; or (2) has been aggravated by his service-connected left knee arthritis and/or internal derangement and lumbar spine degenerative disc disease, to specifically include any inability to lift properly during his employment due to such service-connected disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee arthritis and internal derangement.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  Specifically, the examiner should determine range of motion, in degrees, noting by comparison the normal ranges of motion of the knee.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's left knee arthritis and internal derangement, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee arthritis and internal derangement could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also determine whether the Veteran's left knee arthritis and internal derangement has resulted in either recurrent subluxation or lateral instability, and, if so, whether such subluxation or instability is slight, moderate, or severe.

4.  Schedule the Veteran for VA spine and neurological examinations to determine the current severity of his service-connected lumbar spine degenerative disc disease and left leg radiculopathy.  The claims folder must be provided to each examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorders must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner conducting the neurological examination must state whether the Veteran's left leg radiculopathy is manifested by mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis of the external popliteal or sciatic nerve.  The examiner should also specifically consider the January 2010 private record of treatment for the low back and left leg, and the report of the October 2010 VA examination reflecting findings of diminished reflexes in the lower extremities.

The examiner conducting the spine examination must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

The examiner should specifically consider the private physician's note, dated in January 2010, indicating that the Veteran was prescribed bed rest as needed and had had 18 days of bed rest since August 24th due to low back injury, and the January 2010 private record of treatment for the low back and left leg.

5.  Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


